NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       OCT 18 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

AMANA GLOBAL COMPANY, a sole                      No. 21-35537
proprietorship company; HAFID
TAHRAOUI, an individual,                          D.C. No. 2:21-cv-00637-RSM

                  Plaintiffs-Appellants,
                                                  MEMORANDUM*
    v.

KING COUNTY, a charter county of the
State of Washington; et al.,

                  Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Western District of Washington
                     Ricardo S. Martinez, District Judge, Presiding

                             Submitted October 12, 2021**

Before:        TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

         Hafid Tahraoui1 appeals pro se from the district court’s order denying his


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1
 Appellant Amana Global Company is represented by appellant Tahraoui in his
pro se capacity (appellants are collectively referred to herein as “Tahraoui”). See
Sharemaster v. SEC, 847 F.3d 1059, 1066 n.4 (9th Cir. 2017) (an individual owner
motion for emergency injunctive relief in his action alleging constitutional and

statutory claims arising from eminent domain proceedings. We have jurisdiction

to determine our own jurisdiction. Havensight Capital LLC v. Nike, Inc., 891 F.3d

1167, 1171 (9th Cir. 2018). We dismiss for lack of jurisdiction.

      We lack jurisdiction to review the district court’s order denying Tahraoui’s

second motion for emergency injunctive relief because this motion was based upon

the identical factual circumstances already addressed by the district court in its

order denying Tahraoui’s first motion for emergency injunctive relief. See Sierra

On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1418 n.4 (9th Cir. 1984)

(denial of motion to reconsider a request for an injunction is appealable only if the

motion is based on new matters that have occurred following the district court’s

initial order addressing the injunction); see also Credit Suisse First Boston Corp. v.

Grunwald, 400 F.3d 1119, 1124 (9th Cir. 2005) (a motion that merely seeks to

relitigate a request for injunctive relief that has already been decided is not a

motion to modify an injunction for purposes of 28 U.S.C. § 1292(a)(1)).

      DISMISSED.




may represent his sole proprietorship in a pro se capacity because a sole
proprietorship has no legal existence apart from its owner).

                                           2                                        21-35537